Citation Nr: 0805994	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury to both hands.

2.  Entitlement to service connection for residuals of a cold 
weather injury to both feet.

3.  Entitlement to special monthly pension on account of 
being housebound or on account of the need of aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and H.M. 



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and an August 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in September 2006 and testified regarding his 
symptomatology.  A transcript is of record.


FINDINGS OF FACT

1.  Residuals of a cold weather injury to both hands and feet 
are not shown by competent medical evidence to be related to 
service.

2.  The veteran is currently service connected for post 
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.

3. The veteran is not shown to be blind, bedridden, a patient 
in a nursing home, confined to his immediate premises due to 
his disabilities, or unable to avoid the hazards of his daily 
environment.

4. The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.

CONCLUSIONS OF LAW

1.  Residuals of a cold weather injury to both hands and feet 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  The requirements for special monthly pension on account 
of being housebound or in need of the aid and attendance of 
another person have not been met. 38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2003 and 
April 2005. This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical treatment records, and lay statements are associated 
with the claims file. The veteran has been afforded a VA 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claims 
for service connection for residuals of a cold weather injury 
to both hands and feet fails.   

The veteran seeks service connection for residuals of a cold 
weather injury to both hands and feet.  Specifically, in a 
September 2006 Board hearing, the veteran argued that his 
residuals of a cold weather injury to both hands and feet 
began while serving as an infantryman in Korea. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.



The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of cold weather injuries 
to either the hands or feet. VA medical treatment records 
associated with the file are also devoid of any complaints, 
treatment, or diagnosis regarding residuals of a cold weather 
injury to both hands and feet.

The veteran had VA compensation and pension examinations in 
November 2003 and October 2005 in relation to claims for aid 
and attendance.  There are no reports of any injuries to the 
hands or feet due to cold weather exposure in Korea.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of 
residuals of a cold weather injury to both hands and feet, 
nor is there any competent medical evidence indicating a 
diagnosis of residuals of a cold weather injury to both hands 
and feet within one year of the veteran's separation from 
active duty. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R.
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). None of the medical evidence of record relates the 
veteran's claims of residuals of a cold weather injury to 
both hands and feet to any event or incident during active 
military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  residuals of a cold weather injury to 
both hands and feet associated with the record is dated in 
April 2005, when the veteran filed a claim for compensation, 
This claim occurred approximately 52 years after the 
veteran's separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of residuals of 
a cold weather injury to both hands and feet and denial of 
the claims could be warranted on the basis that there is no 
current disability, i.e., there are no residuals of a cold 
weather injury to both hands and feet. With the absence of a 
current diagnosis, the evidence cannot establish a causal 
connection between the claimed disability and service. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of residuals of a cold 
weather injury to both hands and feet within the first post-
service year.  

While the veteran maintains that he has residuals of a cold 
weather injury to both hands and feet as a result of his 
service, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for residuals of a cold weather injury to both hands and feet 
and the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).


Special Monthly Pension

The veteran seeks special monthly pension based on the need 
for regular aid and attendance. Increased compensation is 
payable to a veteran by virtue of the need for such 
assistance. The need for aid and attendance means being 
helpless or nearly so helpless as to require the aid and 
attendance of another person. 38 C.F.R. § 3.351(b) (2007). 
The veteran will be considered to be in such need if he: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352 
(a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment. Id.

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person. The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Id.


The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden. "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed. The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice. The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance. Id.

The evidence for consideration in connection with the 
veteran's claims includes VA medical records, including the 
reports of VA examinations afforded the veteran in connection 
with his claim, and his hearing testimony of September 2006.  
However, this evidence does not demonstrate that the veteran 
is entitled to special monthly pension on account of being 
housebound or on account of needing the aid and attendance of 
another person.

The VA examination reports reflect that the veteran was able 
to report for his VA examinations. The October 2005 examiner 
indicated that the veteran lived with a friend who helped him 
cook, clean, and do laundry, but the veteran could do it 
himself if needed.  The veteran also drove during the daytime 
but could not drive at night because of vision problems.  The 
veteran's finances were managed by his son because of vision 
problems and because the veteran does not read well.  The 
examiner noted the veteran had some difficulty raising his 
hands above his head, but he could comb his hair.  The 
November 2003 VA examination noted the veteran could drive, 
shave and feed himself.  The veteran could go to the bathroom 
by himself and could take a bath.  The examiner noted the 
veteran got up and down slowly because of the hip arthritis 
but he could walk and never had a stroke.  The examiner 
reported the veteran had full use of his hands and feet.  The 
examiner opined that the veteran was not totally disabled and 
did not require someone else to take care of him.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises. 38 C.F.R. § 3.350(i).

The clear weight of the evidence is to the effect that the 
large portion of the veteran's disability is the result of 
his non-service-connected coronary disease and arthritis. 
Overall, the evidence of record does not demonstrate that, 
due solely to the veteran's service-connected disability, he 
is unable to attend to the matters of daily living or to 
protect himself from the hazards of his environment. 
Consequently, special monthly compensation based on the need 
for the regular aid and attendance of another person is not 
warranted.

The veteran does not have a single service-connected 
disability rated 100 percent disabling, and PTSD is currently 
assigned a 30 percent disability evaluation under the 
appropriate Diagnostic Code. A single disability rated 100 
percent is a threshold requirement, and the analysis need 
proceed no further. Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Accordingly, entitlement to special monthly 
compensation based on the need for aid and attendance or upon 
housebound status is denied.

Accordingly, the veteran is not entitled to special monthly 
pension on account of the need of the aid and attendance of 
another person, and the appeal is denied.






ORDER

Service connection for residuals of a cold weather injury to 
both hands is denied.

Service connection for residuals of a cold weather injury to 
both feet is denied.

Special monthly pension on account of being housebound or on 
account of the need of aid and attendance of another person 
is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


